     Case 4:19-cv-05210-RMP    ECF No. 186   filed 11/08/19   PageID.4512 Page 1 of 4


 1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 2                       UNITED STATES DISTRICT COURT                EASTERN DISTRICT OF WASHINGTON




 3
                       EASTERN DISTRICT OF WASHINGTON                Nov 08, 2019
                                                                          SEAN F. MCAVOY, CLERK


 4   STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA;                 NO: 1:19-CV-5210-RMP
 5   STATE OF COLORADO; STATE
     OF DELAWARE; STATE OF
 6   ILLINOIS; COMMONWEALTH OF                 ORDER DENYING MOTION TO
     MASSACHUSETTS; DANA                       EXPEDITE HEARING OF MOTION
 7   NESSEL, Attorney General on behalf        FOR STAY OF INJUNCTION
     of the people of Michigan; STATE OF       PENDING APPEAL
 8   MINNESOTA; STATE OF
     NEVADA; STATE OF NEW
 9   JERSEY; STATE OF NEW
     MEXICO; STATE OF RHODE
10   ISLAND; STATE OF MARYLAND;
     STATE IF HAWAI’I,
11
                              Plaintiffs,
12
           v.
13
     UNITED STATES DEPARTMENT
14   OF HOMELAND SECURITY, a
     federal agency; KEVIN K.
15   MCALEENAN, in his official
     capacity as Acting Secretary of the
16   United States Department of
     Homeland Security; UNITED
17   STATES CITIZENSHIP AND
     IMMIGRATION SERVICES, a
18   federal agency; KENNETH T.
     CUCCINELLI, II, in his official
19   capacity as Acting Director of United
     States Citizenship and Immigration
20   Services,

21                            Defendants.


     ORDER DENYING MOTION TO EXPEDITE HEARING OF MOTION FOR
     STAY OF INJUNCTION PENDING APPEAL ~ 1
     Case 4:19-cv-05210-RMP     ECF No. 186    filed 11/08/19   PageID.4513 Page 2 of 4


 1         BEFORE THE COURT is a Motion to Expedite Defendants’ Motion for Stay

 2   of Injunction Pending Appeal. ECF No. 173. Defendants are the United States

 3   Department of Homeland Security (“DHS”), Acting Secretary of DHS Kevin K.

 4   McAleenan, United States Citizenship and Immigration Services (“USCIS”), and

 5   Acting Director of USCIS Kenneth T. Cuccinelli II (collectively, “the Federal

 6   Defendants”). The Motion to Expedite is opposed by Plaintiffs State of Washington,

 7   Commonwealth of Virginia, State of Colorado, State of Delaware, State of Hawai’i,

 8   State of Illinois, State of Maryland, Commonwealth of Massachusetts, Attorney

 9   General Dana Nessel on behalf of the People of Michigan, State of Minnesota, State

10   of Nevada, State of New Jersey, State of New Mexico, and State of Rhode Island

11   (collectively, “the Plaintiff States”). ECF No. 183. The Federal Defendants also

12   filed a reply. ECF No. 185. The Court has reviewed the parties’ filings and finds no

13   basis to expedite hearing of the Federal Defendants’ Motion for Stay of Injunction

14   Pending Appeal.

15         “Hearing time requirements may only be altered by the Court.” LCivR

16   7(i)(2)(C). A party seeking expedited hearing “on a time sensitive matter” must

17   demonstrate “good cause.” Id.

18         On October 11, 2019, this Court stayed the implementation of the proposed

19   administrative rule, Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292

20   (Aug. 14, 2019) (to be codified at 8 C.F.R. pts. 103, 212, 213, 214, 245, and 248)

21   (the “Public Charge Rule”) under 5 U.S.C. § 705 and preliminarily enjoined the


     ORDER DENYING MOTION TO EXPEDITE HEARING OF MOTION FOR
     STAY OF INJUNCTION PENDING APPEAL ~ 2
     Case 4:19-cv-05210-RMP      ECF No. 186    filed 11/08/19   PageID.4514 Page 3 of 4


 1   Federal Defendants from implementing and enforcing the Public Charge Rule until

 2   further order of the Court. ECF No. 162. On October 25, 2019, the Federal

 3   Defendants filed a Motion for Stay of Injunction pending the Federal Defendants’

 4   appeal of the Court’s October 11 Order (“Motion for Stay”). ECF No. 169. Five

 5   days later, the Federal Defendants moved to expedite hearing of their Motion for

 6   Stay on October 30, 2019. ECF No. 173. The Court set an expedited briefing and

 7   hearing schedule to resolve the Motion to Expedite. ECF No. 178.

 8         The Federal Defendants offer no justification for expedited hearing beyond

 9   their arguments for irreparable harm in their Motion for Stay. See ECF No. 173 at 2.

10   Nor do the Federal Defendants demonstrate in their Motion to Expedite that the

11   matter is time sensitive. Rather, the Federal Defendants argue in conclusory fashion

12   that the “harms described in Defendants’ motion to stay easily constitute good cause

13   for expedited treatment, whether or not the Court agrees that those harms justify a

14   stay.” ECF No. 185 at 3. The Federal Defendants have not demonstrated that

15   adjudication of their Motion to Stay requires expedited treatment, and the Court

16   finds that the Federal Defendants’ Motion for Stay should be fully briefed in a

17   timely fashion, rather than expedited.

18         Accordingly, IT IS HEREBY ORDERED:

19         1.     The Motion to Expedite the Federal Defendants’ Motion for Stay of

20   Injunction Pending Appeal, ECF No. 173, is DENIED.

21


     ORDER DENYING MOTION TO EXPEDITE HEARING OF MOTION FOR
     STAY OF INJUNCTION PENDING APPEAL ~ 3
     Case 4:19-cv-05210-RMP     ECF No. 186    filed 11/08/19   PageID.4515 Page 4 of 4


 1          2.    Given that the time involved in briefing and resolving the Motion to

 2   Expedite has complicated the hearing schedule for the Federal Defendants’ Motion

 3   for Stay, the briefing schedule for the Motion for Stay of Injunction Pending Appeal,

 4   ECF No. 169, shall be modified. Any response from the Plaintiff States shall be

 5   filed by November 15, 2019. Any reply from the Federal Defendants shall be filed

 6   by November 22, 2019. Hearing without oral argument shall remain as set by the

 7   Federal Defendants, in accordance with LCivR 7, on November 25, 2019, at 6:30

 8   p.m.

 9          IT IS SO ORDERED. The District Court Clerk is directed to enter this

10   Order and provide copies to counsel.

11          DATED November 8, 2019.

12
                                               s/ Rosanna Malouf Peterson
13                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
14

15

16

17

18

19

20

21


     ORDER DENYING MOTION TO EXPEDITE HEARING OF MOTION FOR
     STAY OF INJUNCTION PENDING APPEAL ~ 4
